                                                                           1    Law Offices of
                                                                                MATHENY SEARS LINKERT & JAIME LLP
                                                                           2    MATTHEW C. JAIME (SBN 140340)
                                                                                SARAH M. WOOLSTON (SBN 320510)
                                                                           3    3638 American River Drive
                                                                                Sacramento, California 95864
                                                                           4    Telephone:   (916) 978-3434
                                                                                Facsimile:   (916) 978-3430
                                                                           5    mjaime@mathenysears.com
                                                                                swoolston@mathenysears.com
                                                                           6

                                                                           7    Attorneys for Defendant, COSTCO WHOLESALE
                                                                                CORPORATION
                                                                           8

                                                                           9                               UNITED STATES DISTRICT COURT
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10                              EASTERN DISTRICT OF CALIFORNIA
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11
                                             3638 AMERICAN RIVER DRIVE




                                                                                SONDRA SMITH,
                                                                          12                                                     Case No. 2:20-cv-01861-JAM-AC
LAW OFFICES OF




                                                                          13                       Plaintiff,                    AMENDED STIPULATION FOR
                                                                                                                                 INDEPENDENT MEDICAL
                                                                          14        v.
                                                                                                                                 EXAMINATION PURSUANT TO RULE 35
                                                                          15    COSTCO WHOLESALE                                 OF THE FEDERAL RULES OF CIVIL
                                                                                CORPORATION and DOES 1 to 25,                    PROCEDURE
                                                                          16    inclusive,
                                                                                            Defendant.
                                                                          17                                                     Complaint filed: May 6, 2020
                                                                          18

                                                                          19
                                                                                      IT IS HEREBY STIPULATED by and between Plaintiff, SONDRA SMITH (“Plaintiff”),
                                                                          20
                                                                               and Defendant, COSTCO WHOLESALE CORPORATION (“Defendant”), by and through their
                                                                          21
                                                                               counsel of record, that Plaintiff will undergo an Independent Medical Examination pursuant to
                                                                          22
                                                                               Rule 35 of the Federal Rules of Civil Procedure. Said examination will be conducted by
                                                                          23
                                                                               Orthopedic Surgeon, Patrick McGahan, M.D., on July 14, 2021 at 9:30 a.m. at 3941 J Street,
                                                                          24
                                                                               Suite 250, Sacramento, CA.
                                                                          25
                                                                                      Defendant requests that Plaintiff submit to a physical examination by Dr. McGahan to
                                                                          26
                                                                               determine the extent and nature of any injuries, including, but not limited to, Plaintiff’s reported
                                                                          27
                                                                               injury to her left leg and knee.
                                                                          28
                                                                                                                                 1
                                                                                AMENDED STIPULATION TO INDEPENDENT MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                         FEDERAL RULES OF CIVIL PROCEDURE
                                                                           1             The nature, scope, conditions, and manner of examination are as follows:
                                                                           2             1.     The examining physician will ask, and plaintiff shall answer, questions relating to
                                                                           3   the nature and extent of the injuries alleged to have been sustained in the incident that is the subject
                                                                           4   matter of this action; present symptoms and conditions; medical history, including the manner in
                                                                           5   which the injury occurred; prior injuries and diseases; and Plaintiff’s occupational and recreational
                                                                           6   history.
                                                                           7             2.     The examining physician may use, and Plaintiff shall cooperate in the use of,
                                                                           8   accepted diagnostic instruments, tests, manipulations, and techniques, including the making of x-
                                                                           9   ray pictures, but no procedure causing undue discomfort or endangering Plaintiff’s life shall be
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10   used except by order of the court, granted with notice, on a further showing of good cause, therefore.
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11             3.     Failure to appear at the examination, or to cancel within five (5) business days of
                                             3638 AMERICAN RIVER DRIVE




                                                                          12   the examination, will result in a cancellation fee of $800 of which Plaintiff will be held responsible
LAW OFFICES OF




                                                                          13   to pay.
                                                                          14             4.     It is further stipulated to that Defendant will provide to Plaintiff a copy of a detailed
                                                                          15   written report setting out the history, examinations, findings, including the results of all tests made,
                                                                          16   diagnoses, prognoses, and conclusions of the examiner, Patrick McGahan, M.D. within 15 days
                                                                          17   upon Defendant’s receipt of same.
                                                                          18
                                                                                Dated: May 3, 2021                                      MATHENY SEARS LINKERT & JAIME LLP
                                                                          19

                                                                          20
                                                                                                                                        By: /s/ Matthew C. Jaime
                                                                          21                                                               MATTHEW C. JAIME,
                                                                                                                                           Attorney for Defendant COSTCO
                                                                          22                                                               WHOLESALE CORPORATION
                                                                          23
                                                                                Dated: May 5, 2021                                      ARNOLD LAW FIRM
                                                                          24

                                                                          25
                                                                                                                                        By: /s/ Andrew Minney
                                                                          26                                                               ANDREW MINNEY
                                                                                                                                           Attorney for Plaintiff, SONDRA SMITH
                                                                          27

                                                                          28
                                                                                                                                    2
                                                                                AMENDED STIPULATION TO INDEPENDENT MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                         FEDERAL RULES OF CIVIL PROCEDURE
                                                                           1   IT IS SO ORDERED:
                                                                           2   DATED: May 18, 2021.
                                                                           3

                                                                           4

                                                                           5

                                                                           6

                                                                           7

                                                                           8

                                                                           9
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11
                                             3638 AMERICAN RIVER DRIVE




                                                                          12
LAW OFFICES OF




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                        3
                                                                               AMENDED STIPULATION TO INDEPENDENT MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                        FEDERAL RULES OF CIVIL PROCEDURE
